DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 25, 2021 has been entered.

Response to Amendment
The amendment filed January 25, 2021 has been entered. Claims 3-12 and 15-17 remain pending in the application. Claims 1-2 and 13-14 have been cancelled. Applicant’s amendments to the claims have overcome the rejection under 35 USC 112 previously set forth in the Final Office Action mailed August 27, 2020.

Claim Objections
Claim 1 is objected to because there appears to be a typographical error regarding additional pressure infuser system” as opposed to “additional pressure infuser systems” in line 5.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-12 and 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, the claim limitations “blood, blood produces or bio-compatible fluids” in line 3, “the bio-compatible fluid” in lines 5, 10, 11, 20, and “the fluid” in lines 15 and 25 renders the claim indefinite. It is unclear if “the bio-compatible fluid” is referring to “blood, blood products, or bio-compatible fluid” or only the bio-compatible fluid. Additionally, it is unclear if “the fluid” is referring to “blood, blood products, or bio-compatible fluid”, “bio-compatible fluid”, or a different fluid. The terminology is inconsistent throughout the claim as well as in dependent claims 5, 6, 10, 11 and 17. For examination purposes, “blood, blood produces or bio-compatible fluids”, “the bio-compatible fluid”, and “the fluid” have been interpreted to be in reference to the same bio-compatible fluid. It is suggested to either amend claim 3, lines 3-4 to “…containing 
Regarding claim 4, there is a lack of antecedent basis for “each pressure infuser module”. The limitation “pressure infuser module” has been interpreted to be the same structure as “pressure infuser systems” in line 3 of claim 3.
Claims 5-12 and 15-17 are rejected for being dependent on rejected claim 3. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Arnold et al. (US 2008/0267599) in view of Keenan et al. (US 20080161723) in further view of Stewart et al. (USPN 6517510) in further view of Sondeen et al. (US 2005/0101907) in further view of Vancaillie et al. (USPN 5709670) and in further view of Roger (US 2008/0177222).

Regarding claims 3, 15, and 16, Arnold teaches a portable fluid delivery system (infusion unit 10) comprising a support structure (support base 24, pedestal 22, neck 20, upper section 16); a plurality of pressure infuser systems (pressure-actuated infusers 18) supported by the support structure (Figure 2) containing blood, blood products, or bio-compatible fluids (“fluids may include, for example, blood, blood products, and solutions such as saline, antibiotics, and medications” [0011]) wherein each pressure infuser system is adapted to provide the bio-compatible fluid to a patient via a tube ( Y tube set 73 and IV tube 75; “connected by known intravenous means to a patient" [0059]); a central computing device (electronic control system 300 held by pedestal 22; wherein the control system 300 includes both the controller 302 and heater 183, Figure 22) supported by the support structure (Figure 2), wherein the central computing device simultaneously and independently controls in near real time all pressure infuser systems (“The high flow rate infusion unit includes an electronic control subsystem…that process the inputs to set or change the control configuration of the unit during operation, and produce outputs that implement the current control configuration” [0088]; see also [0100]); and a heat exchanger (heat exchanger 12 which includes warming cassette 64) supported by the support structure (Figure 2), wherein the heat exchanger transmits heat to the bio-compatible fluid (“Infusate is heated by direct contact between the heat generating mechanism and a heat exchanger” [0056]) for each patient contained within at least one of the pressure infuser systems as the bio-compatible fluid passes from each pressure infuser system, through the tube and toward the patient (“Infusate enters the warming cassette through a tube (not shown) in fluid communication with the end 163…The infusate flows through the bubble trap 80 and the valve 82, to and out of the output port 71.” [0067]; Figure 2); and at least one sensor (sensors 37 and 38) adapted to track fluid flow (“the sensors 37 and 38 sense the level of fluid (air and infusate, for example)…for the purpose of controlling the flow of infusate” [0078]). 
Arnold fails to explicitly teach the portable fluid delivery system comprises a modular support structure; wherein each pressure infuser system is adapted to provide the bio-compatible fluid to a different patient via a tube; the support structure adapted to accept additional pressure infusers system to accommodate additional patients; and at least one sensor adapted to track fluid temperature for each patient and provide patient data for each patient to the central computing device, wherein the fluid flow is calculated based on change in weight of the fluid and the calculation is corrected for movement and supporting forces of the system and wherein the central computing device independently monitors the patient data from each sensor to determine a predicted and actual core body temperature of each patient; wherein the central computing device executes a near real time closed loop or decision support 
Keenan teaches a portable fluid delivery system (“the apparatus 100 can also deliver an infusion fluid to the patient 302.” [0045]; Figure 2) comprising a modular support structure (stand 108 having poles 110 and hooks 112; [0047]); a plurality of infuser systems (multiple devices 202, 204, 206) supported by the support structure (Figure 2), wherein each system is adapted to provide the biocompatible fluid to a different patient via a tube (“various other medical devices…can be integrated with the disclosed monitoring device 102 such that multiple devices function in concert for the benefit of one or multiple patients [0048]), the support structure adapter to accept additional pressure infuser system to accommodate additional patients (Figure 2; [0048]); and a central computing device (monitoring device 102) supported by the support structure (Figure 2), wherein the central computing device simultaneously and independently controls in near real time all pressure infuser systems (see at least [0048]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the fluid delivery system of Arnold to include a modular support structure that can accept additional pressure infuser system to accommodate additional patients and wherein each infuser system is adapted to provide biocompatible fluid to a different patient based on the teaching of Keenan to allow the single central computing device to operate the plurality of infuser system in concert to benefit multiple patients (Keenan [0048]).

Stewart teaches a fluid delivery system (liquid medium delivery device 10) comprising a sensor (first convention temperature sensing device 130) adapted to track fluid temperature for a patient and provide patient data for the patient to a central computing device (processing unit 90), wherein the central computing device independently monitors the patient data to determine a predicted (“Set Point Body temperature of the mammal 20” [Col 4, line 50]) and actual core body temperature of the patient (“temperature of the mammal 20 is measured by a first conventional temperature sensing device 130” [Col 4, line 35]); and wherein the central computing device executes a feedback loop to control the core body temperature of each patient based on the fluid flow to the patient and the temperature of the fluid (“the processing unit 90 compares the measurement from the first temperature sensing device 130…to the Set Point Body temperature of the mammal 20…The processing unit 90 determines the differential 
Modified Arnold in further view of Stewart fails to explicitly teach wherein the fluid flow is calculated based on change in weight of the fluid and the calculation is corrected for movement and supporting forces of the system; wherein the central computing device executes a near real time closed loop or decision support algorithm to independently control the flow and type of the bio-compatible fluids received by each patient based on current vital signs and trends in parameters measured of each patient connected to the delivery system and central computing system, wherein the at least one sensor comprises a motion sensing device adapted to measure motion of the system and remove the measure motion from the fluid flow calculation, the motion sensing device being one of a vibration filter or an accelerometer. 
Sondeen teaches a fluid deliver system (Figure 1A) comprising a infuser system (pump 110), and a central computing device (controller 105); wherein the central computing device executes a decision support algorithm to independently control the flow and type of the bio-compatible fluids received by the patient based on current vital signs and trends in those parameters measured of the patient connected to the delivery system and central computing 
Modified Arnold in further view of Sondeen fails to explicitly teach the fluid flow is calculated based on change in weight of the fluid and the calculation is corrected for movement and supporting forces of the system, wherein the at least one sensor comprises a motion sensing device adapted to measure motion of the system and remove the measure motion from the fluid flow calculation, the motion sensing device being one of a vibration filter or an accelerometer. Vancaillie teaches a fluid delivery system wherein the fluid flow is calculated based on change in weight of the fluid (“irrigation fluid source flow rate). These flow rate estimates are preferably based on a series of weight measurements over time sequentially differenced to yield weight change per unit time (which, divided by the fluid density, then yields volume change per unit time)” [Col 5, line 2]) and the calculation is corrected for supporting forces of the system (“When using the embodiments of FIGS. 1-3, the true weight may be obtained by measuring the off-vertical tilt of support sleeve 74 with level sensor 66 and dividing the indicated weight by the cosine of the off-vertical tilt angle.” [Col 18, line 39]). Before the 
Modified Arnold in view of Vancaillie fails to explicitly teach the calculation is corrected for movement, wherein the at least one sensor comprises a motion sensing device adapted to measure motion of the system and remove the measure motion from the fluid flow calculation, the motion sensing device being one of a vibration filter or an accelerometer. Roger teaches a fluid delivery system (system 10) wherein change in weight of the fluid is corrected for movement via a motion sensing device that is an accelerometer (accelerometer 60) adapted to measure motion of the system and remove the measured motion from a weight calculation (“The accelerometer is positioned with respect to the machine to detect a force applied to the machine, and in particular the weigh scale and the volume being weighed by the weigh scale…the accelerometer allows nuisance trips from the machine being bumped at virtually any angle to be detected and disregarded. It also allows compensation in weight measurement error due to machine tilt.” [0032]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to further modify the fluid delivery system of Arnold (as modified by Keenan, Steward, Sondeen, and Vancaillie) to include that the fluid flow calculation is corrected for movement via an accelerometer that measures motion of the system and removes the measured motion from the flow calculation based on the teachings of Roger to eliminate false error responses and allow for accurate measurement of the weight of the fluid (Roger [0032]) and therefore accurately calculate the fluid flow (Vancaillie [Col 4, line 56]).

[system] is collapsible (bag B; Figures 4A-4B).

Claims 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Arnold in view of Keenan, Stewart, Sondeen, Vancaillie, and Roger as applied in claim 3 above, and further in view of Ross et al. (USPN Re. 35501) and Keime (USPN 4673392). 

Regarding claim 5, modified Arnold teaches the fluid delivery system of claim 3, further comprising a pressurization assembly (pressure-actuated infusers 18) coupled to each of pressure infusers system (Figure 1), wherein each pressurization assembly is controlled by the central computing device to pressurize at least one pressure infuser module ([0062]; “logic block #5 (FIG. 22) allows the pressure infusers 18 to turn ON/OFF, or not.” [0099]) and increase fluid flow rate from the at least one pressure infuser module through the tube to the patient ([0062]); and wherein the central computing device is adapted to dynamically control depressurization of the pressurization assembly (“When the bag B is emptied, the setting of the valve 99 is reversed, and the bladder 103 is deflated by venting air from the bladder through the port 101” [0062]).
Modified Arnold fails to explicitly teach the central computing device pressurizes at least one pressure infuser module to increase fluid flow rate from the at least one pressure infuser module through the tube to the patient; and wherein the central computing device is adapted to dynamically control depressurization of the pressurization assembly both in a rapid manner to rapidly reduce the pressure on the at least one pressure infuser module and, thereby, the fluid flow rate from the at least one pressure infuser module while still allowing the bio-compatible fluid to flow to the patient and in a controlled manner to gradually reduce the pressure on the at least one pressure infuser module and, thereby, the fluid flow rate from the at least one pressure infuser module. 

Modified Arnold in view of Ross fails to explicitly teach the central computing device is adapted to dynamically control depressurization of the pressurization assembly in a rapid manner to rapidly reduce the pressure on the at least one pressure infuser module and, thereby, the fluid flow rate from the at least one pressure infuser module while still allowing the bio-

Regarding claim 6, modified Arnold teaches the fluid delivery system of claim 5. Modified Arnold fails to explicitly teach the at least one sensor is a weighing assembly, where the weighing assembly weighs the at least one pressure infuser module and the pressurizing assembly on an intermittent basis, periodic basis, semi-continuous basis, continuous basis or any combination of intermittent, periodic, semi-continuous, or continuous basis to at least one of measure and monitor a flow rate of fluid from the at least one pressure infuser module and through the flow path to the patient. Vancaillie teaches a fluid delivery system having at least one sensor that is a weighing assembly (“each force-sensitive device comprises a solid-state 

Regarding claim 7, modified Arnold teaches the fluid delivery system of claim 5, wherein the pressurizing assembly comprises: a bladder (bladder 103), a sleeve (formed by shell 95 and door 105), control electronics (controller 302), a pressure sensor (pressure sensor associated with each pressure infuser 18; Figure 23), bubble detector (bubble trap 80), and shut off pinch valve (“manually-operated means 74 in each branch of the Y connected to a bag to pinch off the branch when the bag connected to it is not used.” [0059]), wherein the bladder and the sleeve form a pocket (Figure 4A) into which the at least one pressure infuser module is placed so that the bladder and sleeve surround all or a portion of the at least one pressure infuser module (Figures 4A and 4B) so that as the bladder is inflated, the bladder and the sleeve cooperate to produce the force on the at least one pressure infuser module (“bag B is retained against the front surface of the inner shell 95…infusate is pressurized and forced from the bag B, through the port P, when the bladder 103 is inflated by pressurized air” [0062]). 

housing (housing formed by shell 93 and door 105) including: an interior cavity (“the door 105 of a pressure infuser 18 is opened, and a full bag B of infusate with a lower port P is placed in the pressure infuser 18, such that the port P extends downwardly through a gap between the door 105 and the body of the pressure infuser 18” [0062]) for receiving the at least one pressure infuser module, a bladder (bladder 103) disposed on a back portion of the housing (Figure 4B); and an openable door (door 105); where the housing surrounds all or a portion of the at least one pressure infuser module so that as the bladder is inflated, the bladder and the housing cooperate to produce the force on the at least one pressure infuser module (“bag B is retained against the front surface of the inner shell 95…infusate is pressurized and forced from the bag B, through the port P, when the bladder 103 is inflated by pressurized air” [0062]; Figures 4A and 4B).

Regarding claim 9, modified Arnold teaches the fluid delivery system of claim 5, wherein the pressurizing assembly comprises: a housing (housing formed by shell 93 and door 105) including: an interior cavity (“the door 105 of a pressure infuser 18 is opened, and a full bag B of infusate with a lower port P is placed in the pressure infuser 18, such that the port P extends downwardly through a gap between the door 105 and the body of the pressure infuser 18” [0062]) for receiving the at least one pressure infuser module; and an openable door (door 105); where the housing surrounds the at least one pressure infuser module so that as the at least one pressure infuser module is pressurized, the housing produces the force on the at least one pressure infuser module (“bag B is retained against the front surface of the inner shell 95…infusate is pressurized and forced from the bag B, through the port P, when the bladder 103 is inflated by pressurized air” [0062]; Figures 4A and 4B)..

flow control assembly (manually-operated means 74), where the flow control assembly further controls the flow rate of fluid flowing from at least one pressure infuser module through a flow path (tube set 73) to the patient (“manually-operated means 74 in each branch of the Y connected to a bag to pinch off the branch” [0059]). Modified Arnold fails to explicitly teach the central computing device controls the flow control assembly to adjust the flow rate of the fluid flowing from the pressure infuser module through the tube to the patient. 
Ross teaches a fluid delivery system (Figure 1) comprising a flow control assembly (pressure sensor 80 and drive fluid pump 72), wherein a central computing device (control assembly 70) controls the flow control assembly to adjust the flow rate of the fluid flowing from the pressure infuser module through the tube to the patient (“the flow rate of treatment fluid to the patient is governed by the fixed cross-sectional area of outlet tube 20 and the pumping pressure of drive fluid pump 72…Variable flow rate adjustment is achieved by means of control assembly 70 shown in FIG. 2 and further shown schematically in FIG. 4 which acts as a feedback circuit. Whenever pressure sensor 80 measures too low a pressure, it is detected by the control circuit which sends a signal to drive fluid pump 72 to increase its output up to the desired level. If the measured pressure is too high, the control circuit conversely sends a signal to drive fluid pump 72 to decrease its output accordingly.” [Col 10, line 6]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to further modify the flow control assembly of modified Arnold such that the central computing device controls the flow control assembly to adjust the flow rate of fluid based on the teachings of Ross to allow for accurate adjustment of the flow rate of the fluid to produce accurate and reliable treatment for each patient (Ross [Col 1, line 40]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Arnold in view of Keenan, Stewart, Sondeen, Vancaillie, and Roger as applied in claim 3 above as applied to claim 3 above, and further in view of McCarthy et al. (US 2008/0234654) and further in view of Alves-Filho et al. (US 2006/0216687).
Regarding claim 11, modified Arnold teaches the fluid delivery system of claim 3. Modified Arnold fails to explicitly teach the fluid is a mixture of saline and dried plasma. McCarthy teaches a fluid delivery system (device 10) containing a bio-compatible fluid that is a mixture of a reconstituting liquid (reconstituting liquid 18) and dried plasma (freeze-dried material 16; “freeze-dried human plasma” [0002]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the bio-compatible fluid of Arnold to be a mixture of reconstituting liquid and dried plasma based on the teaching of McCarthy to effectively rehydrate a patient in a sterile manner (McCarthy [0004]). Modified Arnold in view of McCarthy fails to explicitly teach the reconstituting liquid is saline. Alves-Filho teaches reconstituting a dried blood product for infusion with saline (“The dried product may be reconstituted by mixing with a sterile aqueous solution…e.g. corresponding to 0.8 to 1.0% saline” [0046]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to further modify the bio-compatible fluid of modified Arnold in view of McCarthy to be a mixture of saline and dried plasma based on the teachings of Alves-Filho to ensure that the fluid is sterile and iso-osmolar with blood (Alves-Filho [0046]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Arnold in view of Keenan, Stewart, Sondeen, Vancaillie, and Roger further in view of McCarthy and Alves-Filho as applied to claim 11 above, and further in view of Wilson (USPN 4808159).
Regarding claim 12, modified Arnold teaches the fluid delivery system of claim 11. Modified Arnold fails to explicitly teach a roller pump to warm and knead the mixture of saline and dried plasma. Wilson teaches a fluid delivery system comprising a roller pump ("A flow control means 46 regulates flow through conduit 40. It is to be understood that any or all of flow .

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Arnold in view of Keenan, Stewart, Sondeen, Vancaillie, and Roger as applied in claim 3 above, and further in view of Dijkman (US 2008/0172021).
Regarding claim 17, modified Arnold teaches the fluid deliver system of claim 3. Modified Arnold fails to explicitly teach the at least one sensor is a two scale system adapted to measure the change in weight of the fluid and correct for weight or supporting forces of the tubing and forces below the fluid. Dijkman teaches a fluid delivery system (apparatus 1; Figure 1) having at least one sensor that is a two scale system adapted to measure the change in weight of the fluid and correct for weight or supporting forces of the tubing and forces below the fluid (“The pressure bag can then for instance be placed on a load cell, serving as a pair of scales. In such a manner too, with an apparatus 1 according to the invention, dispensing of fluid can be dosed and checked in a simple manner.” [0041], see also [0040]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to further modify the fluid delivery system of modified Arnold to include that the at least one sensor is two scale system based on the teachings of Dijkman to provide a simple and accurate way to monitor the amount of fluid dispensed (Dijkman [0041]). 



Response to Arguments
Applicant's arguments filed January 25, 2021 have been fully considered but they are not persuasive. 
Regarding the argument that “the suggested combination of elements from each cited reference is combined with only Arnold. There is no suggestion that the elements from the references other than Arnold are combined together” (Remarks, Page 7), the examiner respectfully disagrees. As detailed above, the portable fluid infusion system of Arnold is first modified by Keenan followed by further modifications to the now modified fluid infusion system of Arnold based on the disclosures of Stewart, Sondeen, Vancaillie, and Roger within the rejection of claim 3 (adding Ross and Keime for the rejections of claims 5-10, McCarthy and Alves-Filho for the rejection of claim 11, Wilson for the rejection of claim 12, and Dijkman for the rejection of claim 17). The secondary references are not combined together (except when noted above); instead, features of the secondary references are incorporated into the portable fluid infusion system of Arnold as detailed above. 
In response to applicant's argument that the examiner has combined an excessive number of references, reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention (See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991), and the argument that “there can be no reasonable expectation that combining all of these devices would lead to a successful system, let alone the system in the instant application” (Remarks, Page 7, see also page 8-10), the examiner respectfully disagrees. The claimed features of the instant application are disclosed by the prior art references as combined and detailed above. Each of the prior art references are directed to fluid delivery systems designed to delivery fluid to at least one patient, and are therefore each in the same field endeavor of fluid infusion. As detailed above, one of ordinary skill in the art would recognize that the fluid delivery system of Arnold could be modified by combining the elements of the prior at references as claimed by known methods with no change in their respective 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references (see Remarks Page 7-10), the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In this case, the motivation to combine the references was found in the references themselves. The motivation to combine the cited prior art references is detailed in the action above. 
Regarding the argument that “Roger teaches away from the instant invention” (Remarks, Page 7), the examiner respectfully disagrees. Roger was relied upon to show that one of ordinary skill in the art would have found it obvious to correct for movement of the fluid delivery system when determining change in weight of the fluid and therefore in calculating fluid flow. Roger discloses an accelerometer (60) that measures motion of the system and remove the measured motion from a weight calculation (“The accelerometer is positioned with respect to the machine to detect a force applied to the machine, and in particular the weigh scale and the volume being weighed by the weigh scale…the accelerometer allows nuisance trips from the machine being bumped at virtually any angle to be detected and disregarded. It also allows compensation in weight measurement error due to machine tilt.” [0032]). The disclosure of paragraph [0033] of “the accelerometer however is positioned so that it does not detect fluid weight gain or loss” implies that the accelerometer itself is not determining the fluid weight and that the change in fluid weight does not affect the motion sensing of the accelerometer. Rather, the accelerometer is providing data to allow the system to accurately determine the weight of 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH J SWANSON whose telephone number is (571)270-0394.  The examiner can normally be reached on M-F 7 AM-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/LEAH J SWANSON/            Examiner, Art Unit 3783                                                                                                                                                                                            /EMILY L SCHMIDT/Primary Examiner, Art Unit 3783